DETAIL ACTION
This Office Action is in response to Applicant’s arguments filed on 07/27/2021.
Response to Arguments
2. 	Applicant's arguments filed ON 07/27/2021 have been fully considered but they are not persuasive. Please, see below for detail explanation: 
First, Applicant argued that Grimm and Ferry failed to teach claim 1, Line 3-12 [See, Remarks, Pg 8 Line 8-25]. Second, Applicant explains how Grimm relies upon only one ‘linear control circuit 206’ to control ‘one switch S1’ to regulate the output [See, remarks, Pg 9, Line 1-7]. Furthermore, Grimm does not teach about ‘a second internal voltage’, since Grimm’s feedback voltage (collected between R1-R2), corresponds to the ‘divided voltage Vdiv’, instead [See, remarks, Pg. 9, L8-13]. Third, Applicant does not agree that Ferry’s ‘controller 13’ can be used to teach ‘a main load unit’, in combination with Grimm, since Ferry uses two ‘blocks 11 and 12’ to control two transistors, versus Grimm teaches one ‘linear control block 206’ to control one switch ‘S1A’ [See, remarks, Pg 9 Line 14 - Pg 10 Line 11]. 
However, the arguments are not persuasive, for following reasons:
(a) 	as Grimm teaches (Fig. 1-8, para 23-24, 42-49) “a sub low dropout (LDO) unit (Fig. 5b and 8, 206 and 504) which generates a sleep voltage (during linear mode because 514=off, a lower sleep voltage is passed thru 206 to control S1A, para 44) that is a voltage for the sleep operation and outputs the sleep voltage to an output terminal (Vout terminal that is between S1A and S2) during the sleep operation; a PMOS transistor (S1A) having a source (S1A source) connected to a first internal voltage (Vin) and configured to output a second internal voltage (feedback voltage (collected from in between node of R1-R2) is the second internal voltage, para 41-49), which is a voltage of a drain (S1A’s drain) defined by control of a magnitude of a current (IsenseA and IsenseB for respective switches S1A and S1B) flowing between the source and the drain according to a magnitude of a voltage applied to a gate (S1A gate), to the output terminal during the normal operation (feedback voltage is compared with a reference voltage Vref in 506 to determine two different operations using 504 and 512 (a) linear mode of operation (S1A = on; 514=S2 = S1B = off) is conducted during light/sleep mode vs. (b) switching mode of operation (S1A = off; 514=S2 = S1B = on) is conducted during normal/high mode of operation, wherein both mode operation’s output is passed thru L1, para 41-49); and a main regulator unit (Vin, S1A, R1, R2, 506) in which another voltage (during switching mode because 514=on, a lower sleep voltage is passed thru 206 to control S1A, para 44) higher than the sleep voltage is applied to the gate and a back gate of the PMOS transistor (S1A) during the sleep operation”.
(b) 	Furthermore, Applicant’s claimed ‘second internal voltage_VIN2’ is output of main LDO unit 1 that is passed to “output terminal TM’, during normal operation mode, as described in Para 17-18 of Applicant’s SPEC. Applicant’s output of ‘DC-DC/step-down converter 3’ is ‘first voltage input_VIN1’, which is used as an input in main LDO unit 1, as described in Para 25 of Applicant’s SPEC. However, Applicant’s ‘DC-DC/step-down converter 3’ is adjusted using external input voltage Vex. Therefore, ‘first voltage input_VIN1’ is just a stepped down voltage of Vex. Furthermore, Applicant uses a single control unit 5’s output CT to control corresponding unit(s) ‘1, 2 and/or 3’, where 5’s output CT is nothing but mode selection control between normal vs. sleep, as described in Para 27 of Applicant’s SPEC. Also, Applicant’s first PMOS ‘TR1’ is part of main LDO unit, as described by Applicant’ Figure 1-2. Also, Applicant’s claimed “a main LDO unit (Fig. 2, 1) in which another voltage (Vin1=1.7V) higher than the sleep voltage (Vsp=1.4V)”, as described in Applicant Para 16 of SPEC. 
(c) 	Grimm’s taught ‘a second internal voltage (feedback voltage (collected from in between node of R1-R2) is the second internal voltage, para 41-49)’, is same way output of DC-DC (since ‘Vin, S1B, s2, Vin, L1’ is a step-down DC-DC converter, where output of DC-DC converter is the voltage at node, located between S1B and S2. Also, Grimm’s taught circuit is designed to switch between switching mode of operation during high load and linear operation during light load/sleep mode, where during normal mode SMPS takes over and during sleep mode (See, Grimm, Para 23) linear operation takes over. When using Fig. 5b, Grimm shows two control operations such as ‘508, 518’ vs. ‘rest of the elements in 550’ which are used for corresponding SMPS vs. linear operation. In a similar fashion, when Grimm’s linear operation takes over switch ‘S1A’ in Fig. 5a and/or 5b, becomes part of main regulation unit. However, Grimm fail to explicitly teach use of a main ‘LDO unit’. Grimm only calls it a linear regulation unit, which is why Ferry (Fig. 1-3) was used to teach “use of a main LDO unit (Fig. 3, when controller 13 activates block 12 for LDO operation during light load/sleep mode vs. block 11 for SMPS operation during heavy load/normal mode of operation)”. Furthermore, using Grimm’s linear control 206, ‘second internal voltage (i.e. output of 1st PMOS S1A’s drain)” can be designed to be lower than taught ‘first internal voltage (Vin) (Note. Grimm’s Vin is adjusted using DC-DC converter ‘Vin, S1B, s2, Vin, L1’ and then used again in 550 for linear operation’. Thus, under Broadest Reasonable Interpretations (BRI), Examiner fail to see how Applicant’s invention nd-4th transistors are being part of [is it part of main LDO, sub LDO or DC-DC unit]. Based on the claimed language, Examiner still believes that because Grimm has different switching connection to adjust the output voltage during different mode of operation (SMPS. Vs. Linear), under (BRI), Applicant’s claim 2 fails to carry much weight for inventive step. Also, note Applicant’s both ‘main LDO’ and ‘subLDO’ is outputted from same output terminal, as taught by Grimm, too. 
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US Pub 2010/0123443), in view of Ferry (US Pat 6150798).
Regarding claim 1, Grimm teaches (Fig. 1-8, para 23-24, 42-49) a power supply circuit (Fig, 5b and 8, 500B, para 23-24) which switches to a sleep operation following a normal operation (switching mode of operation during high load and linear operation during light load/sleep mode), the power supply circuit comprising: a sub low dropout (LDO) unit (Fig. 5b and 8, 206 and 504) which generates a sleep voltage (during linear mode because 514=off, a lower sleep voltage is passed thru 206 to control S1A, para 44) that is a voltage for the sleep operation and outputs the sleep voltage to an output terminal (Vout terminal that is between S1A and S2) during the sleep operation; a first PMOS transistor (S1A) having a source (S1A source) connected to a first internal voltage (Vin) and configured to output a second internal voltage (feedback voltage (collected from in between node of R1-R2) is the second internal voltage, para 41-49), which is a voltage of a drain (S1A’s drain) defined by control of a magnitude of a current (IsenseA and IsenseB for respective switches S1A and S1B) flowing between the source and the drain according to a magnitude of a voltage applied to a gate (S1A gate), to the output terminal during the normal operation (feedback voltage is compared with a reference voltage Vref in 506 to determine two different operations using 504 and 512 (a) linear mode of operation (S1A = on; 514=S2 = S1B = off) is conducted during light/sleep mode vs. (b) switching mode of operation (S1A = off; 514=S2 = S1B = on) is conducted during normal/high mode of operation, wherein both mode operation’s output is passed thru L1, para 41-49); and a main regulator unit (Vin, S1A, R1, R2, 506) in which another voltage (during switching mode because 514=on, a lower sleep voltage is passed thru 206 to control S1A, para 44) higher than the sleep voltage is applied to the gate and a back gate of the first PMOS transistor (S1A) during the sleep operation.
However, Grimm fails to teach the use of a main LDO unit. 
However, Ferry teaches (Fig. 1-3) the use of a main LDO unit (Fig. 3, when controller 13 activates block 12 for LDO operation during light load/sleep mode vs. block 11 for SMPS operation during heavy load/normal mode of operation). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Grimm’s power supply circuit to include a main LDO unit, as disclosed by Ferry, as doing so would have provided an optimized efficient voltage supply to the load, regardless of the operating mode or input voltage level is, as taught by Ferry (col. 3 L11-col. 4 L2 and abstract).  
5. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US Pub 2010/0123443), in view of Ferry (US Pat 6150798) and Yang et al. (US Pub 2017/0083034, referred as Yang from here forth).
Regarding claim 2, Grimm and Ferry collectively fail to teach a second PMOS transistor having a source connected to the another voltage and a drain connected to the gate of the PMOS transistor; a third PMOS transistor having a source connected to the first internal voltage and a drain connected to the back gate of the PMOS transistor; and a fourth PMOS transistor  having a source connected to the another voltage and a drain connected to the back gate of the PMOS transistor, wherein, during the normal operation the third PMOS transistor is in a conductive state, and the second PMOS transistor and the fourth PMOS transistor are in a cut-off state, and during the sleep operation, the third PMOS transistor is in a cut-off state and the second PMOS transistor and the fourth PMOS transistor are in a conductive state.
However, Yang teaches  (Fig. 1-19, para 36-41, 52-63) a second PMOS transistor (Fig. 1, 4-5, 400:410) having a source (Fig. 1, 4-5, 410) connected to the another voltage (Fig. 1, 4-5, Vin1 connected to 400:410) and a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Grimm and Ferry’s power supply circuit’s main LDO unit to include second to fourth PMOS transistor and respective connection with main LDO transistor, as disclosed by Yang, as doing so would have provided a sequenced power voltages in much more efficient and faster rate to the gate of the main LDO switch, to meet the requirements of load during different operational mode, as taught by Yang (abstract).
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        10/23/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839